DETAILED ACTION
Prosecution Reopened
In view of the after final response filed on 3/16/2021, PROSECUTION IS HEREBY REOPENED.  
	Ex Parte Prosecution is reopened because upon further consideration of the prior art, the prior art made of record, Lant (EP 2363456A1), do not teach that the composition comprises from 40% to 99% by weight of the particles of a carrier that is a water soluble polymer.  
	New grounds of rejections are set forth below.  
	To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)    file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid. 
Response to Arguments
Applicants Appeal Brief, filed 11/15/2021, urge that Lant (EP 2363456A1), do not teach that the composition comprises from 40% to 99% by weight of the particles of a carrier that is a water soluble polymer.  Examiner notes that Lant teaches excellent water soluble carriers ie page 10, formulation 4 including: 17% Sodium LAS, 1.4% citric acid, 6.6% sodium silicate, 16.6% sodium carbonate, 2.3 % sodium bicarbonate which in sum is --43.9% of a plurality of water soluble carriers which are the same water soluble carriers of the specification [0029] and teaches only 1% PEG MW 6000 watersoluble polymer (Lant page 12,ln.51) which the instant claims presented for examination require 40-99% watersoluble polymer carrier.  See the new grounds of rejection below with Simonsen (US 2004/0254087 A1) addressing the state of the art in the granule industry guiding one of ordinary skill to modify the amount of watersoluble carriers in Lant and increase the amount of PEG polymer as claimed.
New Grounds of Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 does not further limit independent claim 1 since the claim 1 already requires the enzyme particles.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-10, 12-16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	For purpose of compact prosecution and expedited examination, the last line of claim 1, has been interpreted as being drawn to the particles of enzyme having a mass between 1mg- 5000 milligrams AND the particles of watersoluble polymeric carrier having a particle mass between 1mg- 5000 milligrams.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-10, 12-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lant (EP 2363456A1) in view of Simonsen (US 2004/0254087 A1).  
Lant (EP 2363456A1) teach a free flowing [0007] solid particulate laundry detergent composition comprising active ingredients in particulate form.  See [0006] teach polyethylene glycol carrier in particulate form.  Applicants specification defines carriers in at least [0031] to include disaccharides, polysaccharides, silicates, zeolites, carbonates, sulfates, citrates, and combinations thereof.  With this interpretation in mind, Examiner points to the abstract of Lant guiding one of ordinary skill to their free flowing [0007] solid particulate laundry detergent composition comprising 10wt% zeolite builder; 10wt% phosphate builder; 10wt% silicate salt; 10wt% layered silicate; 10wt% 
The particles of care enzyme required in the claims is taught in Lant [0049-0053] are the same as the instant specification US 20170260482 in [0047-0051].
[0006] Lant guides one of ordinary skill to modify the formulation 4 with watersoluble polyethylene glycol based polymers and to modify the percentage amounts of the variety of carriers in formulation 4.   See Examples under [0069], formulation 4, has 3.3 % CELLUCLEAN endoglucanase encompassing the claimed care enzyme with particles making up greater than 40% carrier (see 17wt% Sodium linear alkylbenzenesulfonate) and 16wt% sodium carbonate particles, and 2.3 wt% sodium bicarbonate particles.  These plurality of carrier particles encompass the claimed range of about 40%-about 99% particles of a carrier.  (See formulation 4 having carriers of original claim 17 and see [0006] teaching watersoluble polyethylene glycol based polymer carriers in an amount of 1% in formulation 4.
	In the Examples under [0069], formulation 6 exemplifies 2.4 wt% BIOTOUCH endoglucanase care enzyme particles which teaching encompasses the claim language to less than 3% care enzyme as required by claims 1 and 21. Also, [0053] teaches the exemplary enzyme BIOTOUCH encompass the glycosyl hydrolase family 45 recited by claim 12.   Examiner notes BIOTOUCH care enzyme AND the particles of PEG 6000 teachings in Lant are not disclosed as having a particle mass of 1-5000mg.  One of ordinary skill can reasonably expect the same claimed properties of particle mass encompassing the claimed 1-5000mg since it is the same enzyme and polyethylene glycol used in the instant specification in an analogous free flowing [0007] solid  20170260482.  
	Regarding claims 8 and 15, perfume particles are taught in [0006] and in both formulations 4 and 0.3wt% is exemplified encompassing the claimed amount of about 0.1% to about 20%.
Limitation to the enzyme being dispersed in the carrier as is required by claim 5, 14, and 21, is met by the Lant reference teaching in [0006] that the detergent particles are agglomerated and/or extrudated.
Limitation to the polyethylene glycol weight average molecular weight from about 2000D to about 13000 Da in claims 10, 16 is taught in [0039] and [0071].  Lant teaches the same BIOTOUCH care enzyme having a MW of 17 kDa to 30 kDa which is the same MW range of the instant specification [0049].  Lant [0039] guides one of ordinary skill to a general teaching in a range of 6-9K and [0071] explicitly teaches that all of the exemplary formulations use a polyethylene glycol/ vinyl acetate copolymer of MW 6000 Da.  See [0071], ln51 where Lant teaches the MW of PEG is 6000 (page 12,ln.51) and is within the broadly claimed range of claim 10 requiring a similar polyethylene glycol MW of 2000 to 13000.  This teaching encompasses the range in claims 10 and 16.  
Examiner notes Lant [0069] guide one of ordinary skill to 0.5g of detergent product in general but Lant do not explicitly teach the particle mass of the water soluble polymer carrier and care enzyme.   Lant do not explicitly teach wherein each of said particles has a mass between 1mg (0.001g) and about 5000mg (5g) as required by 
However, Lant [0051-0053 on page 7] teaches BIOTOUCH TM and CAREZYME TM  (the same commercially available BIOTOUCH and CAREZYME of Applicant’s specification US 20170260482 [0049].  Thus, one of ordinary skill would expect the enzyme particle mass of Lant to be within the claimed range of 1mg to 5000 mg since the art teaches the same enzymes encompassed by the instant specification.  Similarly, Lant teaching of PEG based polymer particles (see page 2,ln.40) having MW6000 (see page 12,ln.50) encompass the claimed watersoluble polymer carrier having the average molecular weight from 2000 Da to 13,000 Da (as required by claim 10 and instant specification US 20170260482 [0035]) teaching PEG being used to formulate a similar composition comprising a plurality of particles in a similar free-flowing particulate granular composition.
	Lant do not teach that the composition comprises from 40% to 99% by weight of the particles of a carrier that is a water soluble polymer.  Examiner notes the Lant abstract and [0001 and 0061] of Lant teaches excellent water solubility of the laundry detergent comprising water soluble carriers ie page 10, formulation 4 including:
17% Sodium LAS
1.4% citric acid
6.6% sodium silicate
16.6% sodium carbonate
2.3 % sodium bicarbonate
carriers which are the same water soluble carriers of the specification [0029] and only 1% PEG MW 6000 watersoluble polymer (Lant page 12,ln.51) which the instant claims presented for examination require 40-99% watersoluble polymer carrier.  
In the analogous art of coated enzyme granules, Simonsen (US 2004/0254087 A1), establish that it is well-known in the granule industry to include polyethylene glycol water soluble polymer in amounts of at least 25% to 99% w/w when incorporating active enzymes into dry solid particles so that the active enzymes are adequately protected from other hostile ingredients and rough handling.  See page 4, [0054] and [0055] and page 1, [0003] and [0009].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the watersoluble carriers in the particulate detergent of Lant with the claimed 40-99% amount of PEG water soluble polymer as taught by Simonsen to adequately protect the active enzymes from other ingredients and rough handling.  One of ordinary skill would have been motivated to combine the teachings of Lant with that of Simonsen since both are in the analogous art of coated enzyme granules.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 2, 4-10, 12-16 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,538,720 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of US 10,538,720 B2 encompass the same 40-99% watersoluble polymer carrier, 0.001-3% enzyme having the same particle mass as required in the material limitations of the instant claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PREETI KUMAR/Examiner, Art Unit 1761                                                                                                                                                                                                        
/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761